                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH CAROLINA
                                       FLORENCE DIVISION

GLENDA BROOM TUBBS,                               )       Civil Action No. 4:16-cv-1608-RBH
                                                  )
                         Plaintiff,               )
                                                  )
               v.                                 )
                                                  )
NANCY A. BERRYHILL,                               )
Acting Commissioner                               )
of Social Security,                               )
                                                  )
                         Defendant.               )

                                                 ORDER

         Upon consideration of Plaintiff's Motion for Attorney’s Fees pursuant to § 206(b)(1) of the Social

Security Act, 42 U.S.C. § 406(b)(1), and there being no objection by counsel for the Defendant, it is

hereby

         ORDERED that the Court authorizes a payment to Beatrice E. Whitten, Esquire, in the amount of

Twenty-Five Thousand, Nine Hundred, Ninety-Six dollars and 75/00 cents ($25,996.75) in attorney’s fees

being withheld from Plaintiff’s past-due benefits for court-related services. It is further ordered that upon

receipt of this sum, and once Plaintiff’s counsel receives payment pursuant to the July 6, 2017, Order

(Dkt. No. 36) for an award of fees under the Equal Access to Justice Act, Plaintiff’s counsel shall remit

Three Thousand, Four Hundred, Thirty-One dollars and 80/00 cents ($3,431.80) directly to Plaintiff. This

sum represents the amount paid to Plaintiff’s counsel on Plaintiff’s behalf pursuant to the Equal Access to

Justice Act, 28 U.S.C. § 2412.

October 9, 2018                                                    s/ R. Bryan Harwell
Florence, South Carolina                                           R. Bryan Harwell
                                                                   United States District Judge




                                                      1
